                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                      :       2:20-cr-00175-1
                                              :
                                              :
v.                                            :
                                              :
DEVIN MONTGOMERY,                             :
                                              :       HONORABLE CHIEF JUDGE
                       DEFENDANT.             :       MARK R. HORNAK


                            MOTION FOR LEAVE TO WITHDRAW
                              AS COUNSEL TO DEFENDANT

       AND NOW, comes the Defendant Devin Montgomery, by and through his counsel,

Michael J. DeRiso and DeRiso, DeRiso, Suher & Jeffries, LLC, who file on his behalf this

Motion For Leave To Withdraw as Counsel to Defendant, as follows:

       1.      Defendant is charged by Superseding Indictment (ECF 62) with one count of

Malicious Destruction or Damage by Fire of Vehicle of Organization receiving Federal Financial

Assistance, in violation of 18 U.S.C. § 844(f)(1) and one count of Bank Burglary, in violation of

18 U.S.C. §§ 2 and 2113(a).

       2.      Defendant was not detained and was on pre-trial supervision, however, he

violated the terms and conditions of his pre-trial supervision by cutting off the electronic monitor

and absenting himself from his residence. He eventually surrendered to authorities and is

currently detained in the Allegheny County Jail.

       3.      Counsel and the Government have been working diligently to arrive at a

disposition short of trial in this matter, however, Defendant has indicated (in no uncertain terms)

and directed counsel to file various non-meritorious motions and then proceed to trial – which is

contrary to the advice of counsel.
       4.       The relationship between counsel and the Defendant has deteriorated to the point

where civil discourse and discussion to achieve a beneficial outcome are impossible.

       5.       Accordingly, counsel respectfully requests that the Court permit him to withdraw

as counsel to the Defendant.

       WHEREFORE, counsel respectfully requests that the court issue an Order permitting

counsel to withdraw, effective immediately.

                                              DeRISO, DeRISO, SUHER & JEFFRIES


                                              /S/ Michael J. DeRiso

                                              _______________________________
                                              MICHAEL J. DERISO, ESQUIRE
July 21, 2021
                                              1801 Law & Finance Building
                                              429 Fourth Avenue
                                              Pittsburgh, Pennsylvania 15219
                                              Phone: 412.765.1100
                                              Email: deriso_esq2@msn.com
                                              Counsel to Defendant Devin Montgomery
